Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 1, “a rotating shaft assembly coupled to the power generator” is indefinite.  Specifically power generator lacks antecedent bases.  Further, Claim 1 requires both a motor and a power generation unit.  It is unclear how the device can have both a motor and a power generation unit.  The claims were examined as best understood.  Appropriate correction is required.  Claims 2-14 are rejected in view of their dependence to Claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20070151106 to Steunenberg. 

In re Claim 1, Steunenberg teaches a razor, comprising: 
a handle (see Fig. 20, #180);
a motor disposed in the handle (see Fig. 20, #181 and Para. 0084) and configured to be installed in the handle and to generate rotational power (see Para. 0084 teaching a motor #181); 
a rotating shaft assembly (see Para. 0085, #186 and Fig. 22) coupled to the power generation unit and configured to be rotated by the rotational power (see Para. 0084-85); 
a cartridge (see Fig. 22, #184) including a blade housing on which one or more blades are seated (see  Fig. 22, #190/190/190); and 
a drive converter (see Para. 0085 teaching: The rotary motion of the disc 187 is converted into two opposite reciprocating motions of the push rods 188 extending at the location of the pivot axis, i.e. in the transverse direction --Y-direction--.  In order to achieve that motion, the ends of the push rods 188 are pushed against the oval cam surface of the disc 187) formed on one surface of the cartridge so as to be in contact with the rotating shaft assembly (see Para. 0085 teaching the rotary shaft with a disk #187 that contacts the drive converter unit – see also Para. 0022) to cause the blade 
 wherein the cartridge is coupled to the handle so as to be able to pivot about a pivot axis perpendicular to a rotational axis about which the rotational power is generated by the power generation unit (#184 is connected to the handle by #185 and is allowed pivot about a pivot axis perpendicular the rotational axis of #186 – see Figs. 20-22 and Para. 0084), and the pivot axis passes through the rotating shaft assembly (see annotated Fig. 22, below and Para. 0084).
 
    PNG
    media_image1.png
    780
    680
    media_image1.png
    Greyscale



In re Claim 5, Steunenberg teaches wherein the rotating shaft assembly comprises: an eccentric cam head (Para. 0084-87, a disc #187 having an oval cam surface) having ate least a partial y curved outer surface (the cam surface of #187 is curved).

In re Claim 6, Steunenberg teaches further comprising a hinge assembly (see Par.  Steunenberg, Figs. 20-22, #185/185) configured to:
couple the cartridge housing (see Fig. 22, #184) to the handle; and 
provide the pivot axis for the cartridge to pivot (see Steunenberg Para. 0084-85).

In re Claim 15, Steunenberg teaches a razor, comprising: 
a handle (see Fig. 20, #180); 
a motor disposed in the handle (see Fig. 20, #181);
 a cartridge (see Fig. 22, #184) including a blade housing (structure which houses blades #190) on which one or more blades (#190 – see Fig. 22) are seated; 
a drive converter (see Para. 0085 teaching: The rotary motion of the disc 187 is converted into two opposite reciprocating motions of the push rods 188 extending at the location of the pivot axis, i.e. in the transverse direction --Y-direction--.  In order to 
a rotating shaft assembly configured (see Fig. 22, #186) configured to transmit a power generated by the motor to the drive converter, causing the converter to move such that the blade housing performs a linear movement 
wherein the cartridge is coupled to the handle about a pivot axis parallel to a longitudinal direction of one or more blades (#184 is connected to the handle by #185 and is allowed pivot about a pivot axis parallel to a longitudional direction of the blades #190 – see Figs. 20-22 and Para. 0084), and the pivot axis passes through the rotating shaft assembly (see annotated Fig. 22, above and Para. 0084). 
 
Claims 3-4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070151106 to Steunenberg and further in view of US 2018/0304483 to LEV.

In re Claim 3, Steunenberg does not teach a rail at each side of the cartridge housing (see LEV, Fig. 3A, #44); and a slider bar at each corresponding side of the blade housing (see LEV, Fig 3A, #46), wherein the cartridge housing guides the linear movement of the blade housing as the slide bars move along the rails (#46 moves within #46 in Fig. 3A).
 
In the same field of invention, moving razor blades, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to utilize the construction of LEV in Fig. 3A to mount the cartridge to the housing in order to move the 

In re Claim 4, Steunenberg in view of LEV, for the reasons above in re Claim 3 teaches wherein one end of each slide bar has a chamfer shape for reducing an area of contact with a corresponding rail. (See annotated Fig. 3A below).

    PNG
    media_image2.png
    800
    876
    media_image2.png
    Greyscale

In re Claim 11, Steunenberg does not teach wherein the drive converter comrpises:  4Attorney Docket No. 2255-30 14an upper receiving section and a lower receiving section which protrude toward a rear of the blade housing, and wherein the upper receiving section and the lower receiving section are parallel and spaced apart by a predetermined distance.

However, LEV teaches a drive receiving unit includes: 



    PNG
    media_image3.png
    563
    853
    media_image3.png
    Greyscale

In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective fling date to replace the drive transmission unit and the drive receiving unit of modified Park with the structure illustrated in LEV.  Doing so is the substitution of one known cartridge blade driving structure for another known cartridge blade driving structure to achieve the result of moving the blades within the cartridge (see MPEP 2143, I, B).  Doing so allows the user to have a drive mechanism configured from rotary to linear movement (see LEV, Para. 0019-24) that allows continuous 
	
In re Claim 12, Steunenberg in view of LEV, for the reasons above in re Claim 11 teaches wherein the upper receiving section and the lower receiving section define a space (see annotated Fig., 2B, above) there between in which the rotating shaft assembly is inserted (see Fig. 2b, showing joint #25 in seat #55).

In re Claim 13, Steunenberg in view of LEV, for the reasons above in re Claim 11 teaches wherein the rotating shaft assembly is further configured to apply a force to the upper receiving section or the lower receiving section as it is rotated, causing the blade housing to perform the linear movement (see LEV Figs. 2b, and Para. 0019-24, the rotation of the rotating shaft assembly if LEV applies forces to the upper and lower sections which cause the linear movement of the blades). 

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070151106 to Steunenberg in view of US 4,970,784 to Althaus. 

In re Claim 7, Steunenberg, does not teach wherein the hinge assembly comprises: an elastic portion configured to restore the cartridge to an initial state when the cartridge is pivoted about the pivot axis.



However, Steunenberg teaches the cartridge connector further comprises: a restoration unit (spring #31) configured to restore the cartridge to an initial state when the cartridge is pivoted about the pivot axis (see Col. 8, ll. 33-45; see also Col. 4, ll. 35-43).

In the same field of invention, razor blade cartridges, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to add the spring of Althaus to the device of Steunenberg.  Doing so would provide an optimum shaving performance optimum configuration of the razor with regard to its shaving characteristics (see Althaus Col. 2, ll. 64 – Col. 3, ll. 17). 

In re Claim 8, Steunenberg in view of Althaus, for the reasons above in re Claim 7, teaches wherein the elastic portion has elasticity (the spring #25 of Althaus has elasticity), and is configured to be in contact with a rear of the cartridge housing (see Fig. 6 of Althaus).

In re Claim 9, Steunenberg in view of Althaus, for the reasons above in re Claim 7, teaches wherein the cartridge connector has both sides formed respectively with bosses (see Althaus Fig. 4, #23/#23) which protrude and are capable of engaging with 

 In re Claim 10, Steunenberg in view of Althaus, for the reasons above in re Claim 7, teaches wherein the pivot axis is aligned with the basses engaged with the boss grooves (see Althaus, Col 4, ll. 44-58, teaching pivot axis S aligned with pivot pins)3

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 20070151106 to Steunenberg in view of US 2016/0075040 to Nordstrom

In re Claim 14,   Steunenberg teaches wherein the cartridge is configured to have, in an initial state, a skin-contact face at an angle with the rotational axis (see Steunenberg, Fig 20, showing an angle of the front face of the cartridge in relation to the axis of the drive).

However, Steunenberg does not teach the angle as of 30 to 60 degrees. Nordstrom does teaches that it is old and well known to adjust the angle of the blade depending on the aggressiveness of the razor (see Nordstrom para. 0009).  It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to provide an initial skin contact face angle of any reasonable angle,  since it has been held that discovering an optimum result of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  .

Response to Arguments
Applicant’s arguments re the drawing objection are persuasive. The previous drawing objection is withdrawn. 
Applicant’s amendments changes the interpretation under 35 USC 112F.  The claims are not currently interpreted under 35 USC 112F. 
Applicant’s amendments have overcome the previous 35 USC 112(b) rejections; however, the amended Claims are rejected under 35 USC 112(b), see above. 
Applicant’s arguments with respect to claim(s) 1-15 are have been considered but are moot because the new ground of rejection does not rely the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JONATHAN G RILEY/Primary Examiner, Art Unit 3724